Per Curiam.
Helen Joan Wehling appeals a judgment of the district court dissolving her marriage to Daniel E. Wehling in which the property was divided, but no alimony was awarded. The failure to order alimony and the award of property made are assigned as errors.
We have reviewed the record de novo, as we are required, to determine whether the district court abused its discretion. See Vitosh v. Vitosh, ante p. 196, 397 N.W.2d 35 (1986). Our review leads us to the conclusion that the district court did not abuse its discretion, and therefore its judgment should be affirmed.
The judgment is affirmed.
Affirmed.